Mason, J.
(concurring specially): By the foregoing opinion the section of the statute which is sometimes spoken of as abolishing the rule in Shelley’s case so far as wills are concerned (R. S. 22-256) is confined in its operation to wills giving land to a life tenant and upon his death literally to his “heirs in fee.” I concur in this interpretation of the section, although with a doubt whether by a liberal but permissible construction it might not be extended to cover as well wills giving the land upon the life tenant’s death to his bodily heirs.
It is to be observed that while the will described the title taken by the daughter as a life estate only, it indicates that the thought of inheritance on the part of her issue was in the mind of the testator by the language, “at her death my property shall descend to them.”
I do not fully agree with the original opinion (114 Kan. 778, 784, 227 Pac. 743) as to the effect of the provision that in the event of the daughter having no issue the property should- “revert to the Gardner estate.” That I take to mean that it should go to the person or persons constituting the heirs of the testator at the time of his death. And by what appears to be the weight of authority the daughter would not be excluded (Notes, 20 A. L. R. 351; 13 A. L. R. 608), and being his sole heir, would by that clause acquire the full title unless she has issue.
Johnston, C. J., and Hopkins, J., dissenting.
Burch, J., not sitting.